Citation Nr: 0715624	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-36 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to August 19, 1999, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who had active service from June 
1967 to June 1969.  This matter is before the Board of 
Veterans´ Appeals (Board) on appeal from an April 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  


FINDING OF FACT

On a statement received on May 2, 2007, prior to the 
promulgation of a decision in the appeal, the appellant 
stated in writing that he wished to withdraw his appeal in 
the matter of the effective date for the grant of service 
connection for PTSD; there is no question of fact or law 
remaining before the Board in this matter.


CONCLUSION OF LAW

The appellant has withdrawn his appeal seeking an earlier 
effective date for the award of service connection for PTSD; 
the Board has no further jurisdiction in the matter.  38 
U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2005); 38 
C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the appellant's expression of 
intent to withdraw his appeal, discussion of the impact of 
the VCAA on this matter is not necessary.

B.	Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In a statement received on May 2, 2007, prior to the 
promulgation of a decision in the appeal, the appellant 
stated in writing that he wished to withdraw his appeal 
seeking an earlier effective date for the award of service 
connection for PTSD.  Hence, there is no allegation of error 
of fact or law for appellate consideration regarding this 
claim.  Accordingly, the Board does not have jurisdiction to 
consider an appeal in this matter, and the appeal must be 
dismissed.


ORDER

The appeal seeking an effective date prior to August 19, 
1999, for the award of service connection for PTSD is 
dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


